DETAILED ACTION
The RCE dated 10-18-2021 is acknowledged.
Claims included in the prosecution are 42, 47, 49, 51-55, 57-65, 70, 73-77 and 79-95.
The following are the rejections.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 42, 47, 49, 51-55, 57-65, 70, 73-77 and 79-95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 42 is confusing as to where exactly vincristine is in the composition as claimed. Although the claim is drawn to a method of preventing vincristine degradation, the composition appears to be a two part kit; claim however, does not recite a ‘kit’. According to line 3 of claim 42, the continuous aqueous phase comprising a first aqueous buffer. According to lines 5-8, “a liposome phase comprising a stabilizing aqueous solution comprising a second aqueous buffer consisting of ammonium sulfate and vincristine dispersed within the first aqueous buffer. According to lines 10 and 11, the pH of the stabilizing aqueous solution is from about 3 t0 5. This implies the consists of ammonium sulfate; consisting of is a closed expression meaning that the aqueous medium has only ammonium sulfate. Since ammonium sulfate has a near neutral pH, line 11 that the pH of the stabilizing solution is from 3 to about 5 is inconsistent with a neutral pH of near 7 of ammonium sulfate. Furthermore, as noted earlier, the composition claimed appears to be a Kit containing an aqueous solution dispersed within vincristine and a liposome. Liposomes in general have an internal aqueous phase and external aqueous phase. It is unclear as to the pH of this external aqueous phase is. Claim 42 as recited is very confusing. The examiner suggests a thorough restructuring of the claim. Similar is the case with other independent claims.
		
Claim Rejections - 35 USC § 103
2.	Claims 42, 47, 49, 51-55, 57-65, 70, 73-77 and 79-95 are rejected under 35 U.S.C. 103 as being unpatentable over Barenholz (US 2013/0052259) by itself or in combination with Cullis (US 2013/0236534) and Shan (Cancer Chemother Pharmacol 58, pp. 245-255, 2006), further in combination with Drummond ( US 2014/0170075).
Barenholz teaches liposomal formulations containing vincristine sulfate and topotecan for the treatment of cancer. The compounds are loaded into the liposomes using ammonium sulfate gradient and the outer medium is exchanged. The formulations 
Drummond while disclosing liposomal formulation teaches that the intraliposomal presence of ammonium sulfate stabilizes the liposomes. One of the active agents taught is vincristine (Abstract and 0005).
It would have been obvious to one of ordinary skill in the art that that the encapsulated active agent in the liposomes will be stable and the degradation of the active agent including vincristine will be prevented since Drummond teaches that the internal presence of ammonium sulfate in the liposomes stabilizes the retention of the encapsulated drug.

3.	Claims 42, 47, 49, 51-55, 57-65, 70, 73-77 and 79-95 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/081887 in combination with Barenholz (US 2013/0052259) and Cullis (US 2013/0236534) both cited above, further in combination with Drummond ( US 2014/0170075).
WO discloses the same sphingomyelin/cholesterol liposomal composition encapsulating vincristine sulfate with an internal buffer at lower pH and external buffer with higher pH and a method of treatment of lymphoma, leukemia, myeloma and neuroblastoma. The inside pH of the liposomes is about 3.5 to about 5.5 and outside is about 9 which is dibasic sodium phosphate constituting a pH of about 7 to about 7.5 (Abstract, pages 3-7, 9-13, 15-16 and claims). What is lacking in WO is the teaching of the internal aqueous buffer having ammonium sulfate in the pH gradient created.
The teachings of Cullis, and Barenholz have been discussed above.
Drummond as discussed above, teaches that the internal presence of ammonium sulfate in the liposomes stabilizes the retention of the encapsulated drug such as vincristine
It would have been obvious to one of ordinary skill in the art to include ammonium sulfate in the pH gradient taught by WO since Cullis teaches that one can create ammonium sulfate pH gradient to load vincristine (0235) and Barenholz teaches that vincristine can be encapsulated in liposomes using ammonium sulfate. It would have been obvious to one of ordinary skill in the art that that the encapsulated active agent, vincristine in the liposomes will be stable and the degradation of the active agent including vincristine will be prevented since Drummond teaches that the internal .

4.	Claims 42, 47, 49, 51-55, 57-65, 70, 73-77 and 79-95 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (5,741,516) or Bowman (Cancer Research, vol. 54, pp. 28830-2833, 1994) or Bally (5,595,756) or WO 00/59473 in combination with Barenholz or Cullis and Drummond (US 2014/0170075).
Webb discloses loading of vincristine sulfate into sphingomyelin-cholesterol liposomes by a pH gradient and a method of treatment of cancer. The internal pH of the buffer is 4 or 2 and the external pH is 7.2 to 7.6 (Abstract, col. 2, line 28 through col. 3, line 34, Examples and claims).
	Bowman discloses loading of vincristine sulfate into liposomes by a pH gradient and a method of treatment of cancer. The internal pH of the buffer is 4 or 2 and the external pH is 7.2 to 7.6 (Abstract and Materials and Methods).
Similarly Bally discloses loading of vincristine sulfate into liposomes by a pH gradient and a method of treatment of cancer. The internal pH of the buffer is 4 or 2 and the external pH is 7.2 to 7.6 (Abstract and Examples)
WO discloses a sphingomyelin/cholesterol liposomal composition encapsulating vincristine sulfate with an interior citrate buffer with a pH between 3 and 4 and exterior alkaline phosphate buffer with a pH or 7 or 7.5. The compositions are used for primary, relapsed or refractory forms of cancer. The liposomal vincristine is administered with other chemotherapeutic agents in combination therapy (Abstract, pages 10, 16, 22-23, example 1 and claims).

What is lacking in these references is the teaching of a kit.
Barenholz and Cullis as discussed above, teach liposomal compositions containing vincristine and that the formulation which could be in the form of kits.
It would have been obvious to one of ordinary skill in the art to formulate the compositions of Webb, Bally. Bowman and WO in the form of kits since vincristine liposomal compositions could be formulated as kits as taught by Barenholz and Cullis. As discussed above, it would have been obvious to one of ordinary skill in the art that that the encapsulated active agent, vincristine in the liposomes will be stable and the degradation of the active agent including vincristine will be prevented since Drummond teaches that the internal presence of ammonium sulfate in the liposomes stabilizes the retention of the encapsulated drug.

	Applicant’s arguments to the rejections have been fully considered, but are deemed to be moot in view of new rejections


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
5.	Claims 42, 47, 49, 51-55, 57-65, 70, 73-77 and 79-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,801,874. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a process of preparation of the same vincristine composition claimed in instant application and method of treatment of cancer. Instant method of stabilizing the composition would have been obvious since instant claims do not recite how the composition is stabilized and since it is the same composition which is patented, method of stabilization claims would have been obvious to one of ordinary skill in the art.
	Applicant requests the rejection be held in abeyance. The rejection is maintained.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612